959 So. 2d 894 (2007)
STATE of Louisiana
v.
Shedran WILLIAMS.
No. 2007-OK-1082.
Supreme Court of Louisiana.
July 18, 2007.
In re Williams, Shedran;  Defendant; Applying for Request for Remand for Evidentiary Hearing on Motion for New Trial Based on Newly Discovered Evidence, Parish of E. Baton Rouge, 19th Judicial District Court Div. L, No. 06-04-0486.
This Court has received the record on appeal and filed it under number 07-KA-1407. However, briefing notices will not issue pending disposition in the district court of appellant's motion for a new trial based on newly discovered evidence. Accordingly, this Court remands the case for the limited purpose of revesting jurisdiction in the district court to rule promptly on the merits of the motion for a new trial. The district court shall transmit its ruling, together with the transcripts of any hearings it deems appropriate to conduct on the motion, to this Court as a supplemental record on appeal.